Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 5,899,319. The improvement is a method of making a screw system comprising forming, in a first side of a mold, the mounting portion and vane portion of a fiber material such that: the mounting portion has a helical length and a first helicoid shape, and the vane portion extends from the mounting portion along the helical length thereof and has a second helicoid shape different than the first helicoid shape, the vane portion having a front surface and a back surface, whereby the front surface is not parallel to the back surface such that a cross section of the blade segment varies from the mounting portion to a tip of the blade segment, along the helical length, attaching a second side of the mold to the first side of the mold, closing the mold, and introducing a resin into the mold, wherein the fiber material and the resin material used for forming the vane portion and the mounting portion, respectively, are selected based at least in part, on physical and/or structural characteristics specific to a location where the screw system is to be implemented. In another embodiment, the improvement comprising a method of making a screw system comprising forming, in the mold, a second blade segment that is removably attachable to the outside surface of the shaft, the second blade segment including a mounting portion and a vane portion, removably attaching the mounting portion of the first blade segment to the shaft via fasteners aligned with a helical flight of holes, respectively, disposed in the outside surface of the shaft, and removably attaching the mounting .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Basaglia et al. (8,215,477), Lapeyre (5,099,985) and Price (2015/0107965) are cited to show different screw systems having plastic blades.
Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745